Citation Nr: 1208488	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  08-16 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating for service-connected lumbosacral strain, spondylosis of the lumbosacral spine, L3-4 and L4-5, with migration of painful symptoms to the right buttock and upper lateral thigh, characteristic of L5-S1 nerve root irritation, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased initial evaluation for service-connected radiculopathy, left lower extremity, evaluated as 10 percent disabling.  

3.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1966. 

This appeal comes before the Board of Veterans' Appeals  (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In June 2007, the RO granted a claim for an increased rating for the Veteran's service-connected lumbosacral strain, spondylosis of the lumbosacral spine, L3-4 and L4-5, with migration of painful symptoms to the right buttock and upper lateral thigh, characteristic of L5-S1 nerve root irritation (hereinafter "low back disability"), to the extent that it increased his rating from 10 percent to 20 percent.  In September 2008, the RO granted service connection for radiculopathy, left lower extremity, evaluated as 10 percent disabling, and denied a claim for TDIU.  The Veteran has appealed the denials of his claims for an increased rating for his low back disability, the denial of TDIU, and the issue of entitlement to an initial evaluation in excess of 10 percent for his service-connected radiculopathy, left lower extremity.    

In November 2007, the Veteran was afforded a hearing at the RO.






FINDINGS OF FACT

1.  The Veteran's low back disability is shown to have been productive of complaints of pain, with flexion to no less than 45 degrees, and not forward flexion of the thoracolumbar spine to 30 degrees or less, or ankylosis of the thoracolumbar spine, or incapacitating episodes of having a total duration of at least four weeks but less than six weeks during a 12-month period.  

2.  The Veteran's service-connected left lower extremity radiculopathy is shown to have been productive of pain radiating to the knee, and some nerve impairment, but not moderate incomplete paralysis, neuritis, or neuralgia, of the sciatic nerve.  

3.  The Veteran's service-connected disabilities are: a low back disability, evaluated as 20 percent disabling, tinnitus, evaluated as 10 percent disabling, left lower extremity radiculopathy, evaluated as 10 percent disabling, right lower extremity radiculopathy, evaluated as 10 percent disabling, and right ear hearing loss, evaluated as noncompensable (0 percent disabling); his combined rating is 40 percent; factors warranting an extraschedular rating are not shown.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for service-connected low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237, 5242, 5243 (2011).  

2.  The criteria for an initial evaluation in excess of 10 percent for service-connected left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2011).  

3.  The criteria for entitlement to TDIU are not met; referral for TDIU on an extraschedular basis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.16(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating/Increased Initial Evaluation

The Veteran asserts that he is entitled to an increased rating and an increased initial evaluation for his service-connected low back and left lower extremity disabilities.  During his hearing, held at the RO in November 2007, the Veteran testified to the following: he could only do about 30 minutes of household chores, or 10 to 20 minutes of yard work, before he had to stop due to back symptoms.  He woke up after about four hours of sleep due to back pain, after which he takes Tylenol, and sleeps about two more hours.  He drove a truck for a farm and worked about 60 hours a week, but over half of his time was spent resting or sleeping while his truck was being loaded.  He wore a wide belt for support.  He had daily pain that went down his right leg to the knee. 

With regard to the history of the disabilities in issue, see 38 C.F.R. § 4.1 (2011), the Veteran's service treatment reports show that upon separation from service, he was noted to have a history of chronic low back pain, diagnosed as transitional vertebra of the lumbar spine, with spina bifida, compressed vertebra at T-12, most likely congenital, with no medication required.  Other than VA examinations, there is no record of relevant treatment between separation from service and 2004.  There is no history of lumbar spine surgery.  In September 2008, the RO granted service connection for left lower extremity radiculopathy as secondary to the service-connected low back disability.  See 38 C.F.R. § 3.310 (2011).  

With regard to the claim for an increased initial evaluation for service-connected left lower extremity radiculopathy, the Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Where  there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

A.  Low Back Disability

In January 1968, the RO granted service connection for a low back disability, evaluated as noncompensable (0 percent disabling).  In January 2000, the RO increased the Veteran's rating to 10 percent.  There was no appeal to either of these rating decisions, and the RO's decisions became final.  See 38 U.S.C.A. § 7105(c) (West 2002).   

In April 2007, the Veteran filed a claim for an increased rating.  In June 2007, the RO denied the claim.  The Veteran has appealed.  

As the Veteran's claim was received in April 2007, the appeal period is from April 2006 to the present.  See 38 C.F.R. § 3.400(o)(2) (2011).  

Under 38 C.F.R. § 4.71a  DC 5237 (lumbosacral strain), DC 5242 (degenerative arthritis of the spine) (see also DC 5003), and DC 5243 (intervertebral disc syndrome) are all rated under the "General Rating Formula for Diseases and Injuries of the Spine." 

The General Rating Formula provides that a 20 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   

A 40 percent rating requires forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  Id.

In addition, the regulation provides that intervertebral disc syndrome may be rated under either the General Rating Formula or the "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes", whichever results in a higher rating.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes states that a 40 percent rating is warranted for IDS: With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial  or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The medical evidence is summarized as follows:

A VA examination report, dated in June 2007, shows that on examination, the Veteran's thoracolumbar spine had flexion to 45 degrees, extension to 10 degrees, lateral flexion to 20 degrees (bilaterally), and lateral rotation to 25 degrees (right) and 20 degrees (left).  The Veteran was noted to complain of back pain requiring rest, but stated that he was not incapacitated.  In another part of the report, he denied incapacitating episodes, but reported experiencing flare-ups of pain.  The report states that there were no incapacitating episodes for the thoracolumbar region during the past 12 months. 

A VA examination report, dated in July 2008, shows that on examination, the Veteran's thoracolumbar spine had flexion to 60 degrees, extension to 20 degrees, lateral flexion to 20 degrees (bilaterally), and lateral rotation to 20 degrees (bilaterally).  It was noted that he did not have thoracolumbar spine ankylosis.  An X-ray report for the lumbar spine contains impressions of mild degenerative changes lumbar spine, and transitional lumbosacral segment. 

The Board finds that the preponderance of the evidence demonstrates that the Veteran is not entitled to a rating in excess of 20 percent for his low back disability.  His range of motion findings do not show forward flexion of the lumbar spine limited to 30 degrees or less.  Nor have there been any findings of ankylosis of the thoracolumbar spine.  As such, the criteria for an evaluation in excess of 20 percent have not been met. 

With regard to the Formula for Rating IDS Based on Incapacitating Episodes, the evidence is insufficient to show that the Veteran has incapacitating episodes of having a total duration of at least four weeks but less than six weeks during a 12-month period.  In this regard, the June 2007 VA examination report shows that the examiner stated that there were no incapacitating episodes for the thoracolumbar region during the past 12 months.  The July 2008 VA examination report shows that the Veteran claimed to have had 30 to 40 incapacitating episodes during the past 12 months, each one lasting one to two days.  However, VA progress notes show only occasional treatment for back pain, with a "problem list" that includes "degeneration of lumbar or lumbosacral intervertebral disc," but they do not show a diagnosis of intervertebral disc syndrome, nor do they contain any indication of incapacitating episodes.  Nor does the other medical evidence of record contain any indication of incapacitating episodes.  See July 2008 VA peripheral nerves examination report; decision of the Social Security Administration, dated in February 2009, and associated medical evidence; report from Century House Chiropractic, dated in November 2007.  The Board finds that the medical evidence is more probative of this issue than the Veteran's assertions, and that the evidence is insufficient to show that the Veteran has incapacitating episodes of having a total duration of at least four weeks but less than six weeks during a 12-month period.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Concerning associated neurological abnormalities, the Board notes that service connection is in effect for radiculopathy of the bilateral lower extremities.  There is no evidence of any other neurological abnormality associated with the Veteran's low back disability.  

In conclusion, the Board finds that the criteria for a 40 percent rating for the Veteran's service-connected low back disability have not been met, and that the claim must be denied.

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has also considered whether an increased rating could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  

The June 2007 VA examination report shows that the Veteran complained of increased daily back pain that was almost constant, and decreased range of motion.  He reported taking Tramadol twice a day, and Tylenol at night for his pain.  The Veteran was noted to complain of back pain requiring rest, and to experience flare-ups of pain two to three times a week, lasting about an hour.  The report states that there was no fatigue, numbness, weakness, paresthesias, falls, or unsteadiness.  The Veteran complained of decreased motion, stiffness, and pain, with severe weekly flare-ups lasting hours.  No devices or aids were used, and there was no limitation on walking.  On examination, there was no spasm, atrophy, guarding, or weakness.  There was pain with motion.  Gait was normal.  Strength was 5/5 at the hip, knee, and ankle.  Muscle tone was normal.  Sensory examination was 2/2 ("normal") in the lower extremities.  Reflexes at the knee were 2+ ("normal").  Pain began and ended at 40 degrees of spinal flexion, at 15 degrees of lateral flexion, and at 20 degrees of lateral rotation (right), and pain at between 20 and 15 degrees (left).  For all of the aforementioned motion, there was no pain on repetitive use, and no additional loss of motion on repetitive use.  During spinal extension, there was no pain, nor was there pain on repetitive use, and no additional loss of motion on repetitive use.  The Veteran stated that he worked part-time as a truck driver and that he had lost less than one week during the past 12 months.  Effects on usual activities were "none" (feeding, bathing, dressing, toileting, and grooming), "mild" (shopping, exercise, and traveling), and "moderate" (sports, chores, and recreation).    

A November 2007 report from CHC summarizes treatment provided since May 2005.  The report notes  treatment for a neck injury and multiple joint pains following an on-the-job motor vehicle accident in April 2005.  The report mainly pertains to the cervical spine, but notes that a current examination showed that there were spasms along the dorso-lumbar paravertebral musculature.  The report states that "neurological testing of both the deep tendon and pathological reflexes showed them to be equal and above and without incident."  

The July 2008 VA examination report shows that the Veteran complained of daily pain, falling about once every three months, and intermittent weakness and chronic numbness, with pain markedly disturbing sleep.  He also complained of numbness, paresthesias, leg or foot weakness, unsteadiness, fatigue, decreased motion, and spasms.  He described his pain as severe, constant, and daily, with radiation to both legs and the thoracic area.  He complained of severe weekly flare-ups lasting one to two days.  He reported using NSAIDs and Tylenol, and a brace.  He stated that he could only walk 1/4 mile.  The report notes that there is no history of surgery.  On examination, there was spasm, guarding, and pain with motion, but not atrophy or weakness.  Strength at the hip, knee, and ankle was 5/5.  Muscle tone was normal.  Sensory examination was between 0/2 and 2/2 ("absent" to "normal") in the lower extremities.  Reflexes at the knee were 1+ (right) ("hypoactive") and 2+ (left) ("normal").  Ankle jerks were 2+ ("normal") (bilaterally).  Pain began at 40 degrees of spinal flexion, at 20 degrees of lateral flexion, at 20 degrees of lateral rotation (left) and at 10 degrees (right), and at 10 degrees of lateral flexion (bilaterally).  For all ranges of motion, there was no loss of motion with repetitive use due to pain, fatigue, lack of endurance, incoordination, or weakness.  The Veteran stated that he was not employed because his back kept him from working.  The diagnosis was lumbosacral spine disease, chronic strain, spondylosis, DJD (degenerative joint disease) and sensory radiculopathy.  Effects on usual activities were "none" (feeding), "moderate" (toileting, dressing, bathing, traveling, and shopping), "severe" (recreation and chores) and "prevents" (sports and exercise).    

Overall, VA progress notes show occasional treatment for complaints of back pain, with use of Tramadol.  These reports show ongoing treatment for diabetes mellitus (for which service connection is not currently in effect), and that the Veteran was repeatedly counseled to exercise to control his symptoms.  See e.g., reports dated in November 2007, and November and December 2008.  A January 2008 report indicates physical therapy for just over a month, with use of heat to the lumbosacral region, and institution of a HEP (home exercise program).  He was to be issued a corset upon his next visit.  A December 2008 report shows that the Veteran reported that he had been helping out on a farm.  Reports, dated in May 2009, show that the Veteran stated that he had been dancing on weekends, and that he was walking five times per week.  

A decision of the Social Security Administration (SSA), dated in February 2009, shows that the SSA determined that the Veteran was disabled as of November 2007, with a primary diagnosis of "Right Shoulder Rotator Cuff Tear," and a secondary diagnosis of "Disorders of Back Discogenic & Degenerative."  An associated report from Nebraska Orthopaedic, dated in March 2007, shows that the Veteran reported that he worked for a farm, and that he exercised occasionally.  An associated report from J.E.V.M., M.D., dated in February 2009, notes complaints that included back pain.  The Veteran reported that he was a truck driver.  On examination, there were no spasms.  There was a limited range of motion (specific degrees of motion were not provided).  The assessment noted back arthritis, and a rotator cuff tear, and that he could not walk more than a block or so, and that his back problems would be "aggravated by his driving activities."

In this case, while there is some evidence of increased pain on motion, the evidence does not otherwise show functional loss due to pain to warrant a rating in excess of 20 percent.  In particular, the Board notes that both VA examination reports show that the Veteran has 5/5 strength in his lower extremities, with normal muscle tone, and no evidence of atrophy.  The June 2007 report shows that there was no pain on repetitive use, and no additional loss of motion on repetitive use.  The July 2008 report shows that there was no loss of motion with repetitive use due to pain, fatigue, lack of endurance, incoordination, or weakness.  

In summary, when the ranges of motion in the back are considered together with the evidence showing functional loss -- to include the findings pertaining to neurologic deficits, muscle strength, and the lack of evidence of muscle atrophy -- the Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant a rating in excess of 20 percent.  Accordingly, the claim must be denied. 

B.  Left Lower Extremity Radiculopathy

The Veteran asserts that he is entitled to an increased initial evaluation in excess of 10 percent for his left lower extremity radiculopathy.  

In September 2008, the RO granted service connection for left lower extremity radiculopathy, evaluated as 10 percent disabling, with an effective date for service connection of July 29, 2008.  The Veteran has appealed the issue of entitlement to an initial evaluation in excess of 10 percent.

The Veteran's lower extremity radiculopathy has been evaluated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520.  

The criteria for evaluating the severity or impairment of the sciatic nerve is set forth under Diagnostic Codes 8520, 8620, and 8720.  Under DC 8520, a 10 percent rating requires mild incomplete paralysis of the sciatic nerve.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  Id.  

Diagnostic Codes 8620 and 8720 address the criteria for evaluating neuritis and neuralgia of the sciatic nerve, respectively.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth above.  38 C.F.R. § 4.124a , DC's 8520, 8620, 8720 (2011).  

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a , DC's 8510 through 8540 (2011).  

Neuritis of the peripheral nerves, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia of a peripheral nerve characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  The term incomplete paralysis, with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2011).  

The relevant medical evidence is summarized as follows:

A VA peripheral nerves examination report, dated in July 2008, indicates that the examination was performed on July 29, 2008.  This report shows that the Veteran reported a history of sciatic nerve problems.  Specifically, he reported daily, progressively worsening radiation of back pain to his right buttock and upper left thigh, and down to his knees.  The report notes that there was no history of trauma to the nerve.  On examination, there was no motor weakness. Reflexes at the left knee were 2+ (normal).  There was no muscle atrophy, and no abnormal muscle tone or bulk.  The function of the joint was not affected by the nerve disorder.  Gait and balance were normal.  The diagnosis was sensory neuropathy due to lumbar disease, with no nerve dysfunction.

The Board's discussion of the evidence in Part I.A., infra, to include the July 2008 VA spine examination report, is incorporated herein.  

The Board finds that the evidence does not demonstrate that the Veteran's disability is shown to have been manifested by moderate incomplete paralysis, neuritis, or neuralgia, of the sciatic nerve, such that an initial evaluation in excess of 10 percent is warranted under DC's 8520, 8620, or 8720.  Specifically, he is shown to have a long history of back pain, to include sciatic pain.  However, the July 2008 VA spine examination report shows that the left knee had 5/5 strength, with normal muscle tone and no muscle atrophy.  A sensory examination of the left lower extremity resulted in findings of 1/2 or greater (impaired to normal).  Left knee reflexes were 2+ (normal).  There was no loss of motion with repetitive use due to pain, fatigue, lack of endurance, incoordination, or weakness.  Although there are a number of VA progress notes dated after July 2008, they do not contain any material findings. 

Given the aforementioned medical evidence, to include the findings (or lack thereof) as to muscle atrophy, strength, and sensation, the Board finds that it is not shown that the Veteran's neurological complications from his sciatic nerve injury are shown to have been manifested by moderate incomplete paralysis, neuritis, or neuralgia, of the sciatic nerve, as contemplated by these diagnostic codes.  Accordingly, the criteria for an initial evaluation in excess of 10 percent have not been met under DC's 8520, 8620, or DC 8720, and the claim must be denied.  

C.  Conclusion

In deciding the Veteran's increased rating and increased initial evaluation claims, the Board has considered the determination in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to increased ratings for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disabilities in issue, such that an increased rating is warranted.  

The Board acknowledges that the Veteran is competent to testify as to symptoms associated with his disabilities which are non-medical in nature, however, he is not competent to testify as to the severity of the disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature). 




II.  TDIU

The Veteran asserts that he is entitled to TDIU.  He has repeatedly asserted that he cannot work due to his low back disability.   

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. § 4.16(b).  

The Veteran's service-connected disabilities are: a low back disability, evaluated as 20 percent disabling, tinnitus, evaluated as 10 percent disabling, left lower extremity radiculopathy, evaluated as 10 percent disabling, right lower extremity radiculopathy, evaluated as 10 percent disabling, and right ear hearing loss, evaluated as noncompensable (0 percent disabling).  His combined rating is 40 percent.  See September 2008 RO decision. 

Given the foregoing, at no time has the Veteran met the minimum schedular requirements for TDIU, see 38 C.F.R. § 4.16(a) (2011), and the only basis for the assignment of a TDIU is on an extraschedular basis. 

Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service- connected disability.  38 C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGPREC 75- 91, 57 Fed. Reg. 2317 (1992).  Factors such as employment history, as well as educational and vocational attainments, are for consideration. 

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id.  

A decision of the Social Security Administration (SSA), dated in February 2009, shows that the SSA determined that the Veteran was disabled as of November 2007, with a primary diagnosis of "Right Shoulder Rotator Cuff Tear," and a secondary diagnosis of "Disorders of Back Discogenic & Degenerative."  

A "request for employment information" (VA Form 21-4192), dated in February 2009, shows that the Veteran's former employer indicated that the Veteran had worked for them for about one month, between January and February of 2009, that he had only worked part-time, and that no concessions had been made to him by reason of age or disability.  

The Veteran is shown to have a number of disorders for which service connection is not currently in effect, to include a right shoulder disability, hypertension, and diabetes mellitus.  

The evidence does not show any hospitalization for service-connected symptoms, and the severity of his service-connected disabilities is not shown to be so severe as to render his schedular evaluation inadequate, and to warrant referral.  Thun.  Given the foregoing, the Board finds no basis to refer this case for referral for consideration of an extraschedular rating.  

With regard to the increased initial evaluation and increased rating claims, and the claim for TDIU, in reaching these decisions, the Board considered the benefit- of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claims, such rule is not for application in this case.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III. The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in May 2007, July 2008, and March 2009.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records, and SSA records.  The Veteran has been afforded VA examinations.  The Board concludes, therefore, that decisions on the merits at this time do not violate the VCAA, nor prejudice the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).    


ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


